DETAILED ACTION
	Applicant’s reply filed April 28, 2022 has been fully considered.  Claims 1-18 are amended, and claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on April 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Nos. 10,798,945 and 10,446,327 and any patent granted in Application Nos. 16/552,562; 17/106,803; 16/601,058; and 16/600,899 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 2 and 17 are objected to because of the following informalities:  
Regarding Claim 2:  Claim 2 recites the term “dissociation characteristics” in line 2.  This appears to be a typo and has been interpreted as “dissolution characteristics” based on [0043] of Applicant’s original specification. 
Regarding Claim 17:  In line 16 the word “compbiation” appears to be a typo and has been interpreted as “combination.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4:  In claim 4 the “mechanical energy” is recited at being “at a level between 0.5 HP and 3 HP.”  However, HP is a measure of power not mechanical energy.  Therefore, it is not clear how it is limiting the mechanical energy.
Regarding Claim 17:  In claim 17 the “mechanical energy” is recited at being “at a level between 0.5 HP and 3 HP.”  However, HP is a measure of power not mechanical energy.  Therefore, it is not clear how it is limiting the mechanical energy.
Claim 17 recites the strong acid has a pKa of  ≥ 1.7 but then goes on to recite acids having a pKa outside this range: hydrochloric acid (pKa = -6.3), nitric acid (pKa = -1.3), chloric acid (pKa = 1), perchlroic acid (pKa = -8), chromic acid (pKa = -0.8), sulfuric acid (pKa = -3), permanganoic acid (pKa = -7), bromic acid (pKa = -2), iodic acid (pKa = 0.78), hydrobromic acid (pKa = -8.7), fluoboric acid (pKa = -0.44).  Therefore it is not clear what pKa the acid must have.  It is noted that pKa values for fluosilicic acid, fluotitanic acid could not be found by the Examiner, and Applicant is encouraged to confirm that these acids have a pKa inside the claimed range.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3, 6, and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding Claims 3 and 9:  Claim 1 recites that the inorganic base has a specific gravity between 1.18 and 1.93.  However, the bases in claims 3 and 9 except for lithium hydroxide has a specific gravity outside the recited range:  Sodium hydroxide (2.13 g/cm3), potassium hydroxide (2.12 g/cm3), ammonium hydroxide (0.91 g/cm3), calcium hydroxide (2.21 g/cm3), strontium hydroxide (3.62 g/cm3), barium hydroxide (3.74 g/cm3), and magnesium hydroxide (2.34 g/cm3).  It is noted that while a specific gravity of silver hydroxide could not be found as it is an unstable species, silver oxide (the compound silver hydroxide forms in water) has a specific gravity of 7.14 g/cm3.
Regarding Claims 6 and 9:  Claim 1 recites the strong acid has a pKa of  ≥ 1.7.  However, claims 6 and 9 recite acids having a pKa outside this range: hydrochloric acid (pKa = -6.3), nitric acid (pKa = -1.3), chloric acid (pKa = 1), perchlroic acid (pKa = -8), chromic acid (pKa = -0.8), sulfuric acid (pKa = -3), permanganoic acid (pKa = -7), bromic acid (pKa = -2), iodic acid (pKa = 0.78), hydrobromic acid (pKa = -8.7), fluoboric acid (pKa = -0.44).  It is noted that pKa values for fluosilicic acid, fluotitanic acid could not be found.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No 10,294,104.  Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of 10,294,104 includes an alkaline hydronium composition that anticipates the composition as claimed in the instant claims.  While the 10,294,104 claims do not claim the method of making the alkaline hydronium composition, such limitations are product-by-process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].

Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No 10,849,343.  Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of 10,849,343 includes an alkaline hydronium composition that anticipates the composition as claimed in the instant claims.  While the 10,849,343 claims do not claim the method of making the alkaline hydronium composition, such limitations are product-by-process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].

Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered.   The non-statutory double patenting rejections over US Pat. Nos. 10,294,104 and 10,849,343 are maintained as such patents were not included in the terminal disclaimer filed April 28, 2022.
The rejections under 35 USC 112(b) and 112(d) maintained above do not appear to be addressed in the amendments or specifically addressed in the arguments filed April 28, 2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        July 27, 2022